EXHIBIT 10.1
(FIRST LOGO) [c47361c4736100.gif]

     
 
  FIRST INDUSTRIAL REALTY TRUST, INC.
 
  311 South Wacker Drive, Suite 4000
 
  Chicago, IL 60606
 
  312/344-4300
 
  Fax: 312/922-6320
 
   
 
  MEMORANDUM
 
   
DATE:
  October 24, 2008
 
   
TO:
  Ed Tyler
 
   
FROM:
  Compensation Committee
 
   
RE:
  Interim President and Chief Executive Officer Position

     Set forth below are the principal terms and conditions relating to your
employment in the position of interim President and Chief Executive Officer
(“CEO”) of First Industrial Realty Trust, Inc. (“Company”). This position may
extend to each of the Company’s related and affiliated entities as provided by
this Committee or by the Board of Directors of the Company (“Board”).
     Effective Date. Your term shall begin as of October 22, 2008 and shall
continue until terminated by you or the Company. Your employment shall be at
will and may be terminated by either you or the Company at any time for any
reason.
     Position and Responsibilities. You shall serve in the role of interim
President and CEO of the Company, subject to the direction of the Board. You
shall have the responsibilities and authorities customarily availed to a
president and CEO of a entity such as the Company.
     Compensation. During the term of employment you shall be paid and provided
the following:
     Salary — In the amount of $250,000 per month, in arrears; provided,
however, that for the first four months of the term, your salary ($1 mil.) shall
be paid in advance, with the next normal payroll cycle. In the event of
termination prior to February 22, 2009 you shall not be required to repay any of
the amounts advanced. Upon a termination on or following February 22, 2009, you
shall be entitled to a pro rata payment of your accrued salary calculated on a
per diem basis.
     Benefits — You will be eligible to participate in each of the Company’s
welfare benefit and retirement plans offered by the Company, based on the
applicable terms of such plans.
     Bonus — You will not participate in the Company bonus plans.
     Stock Appreciation Payment — You will be paid a special cash payment based
upon the appreciation of the value of 75,000 shares of the Company’s common
stock during the first twelve months of your employment. The payment shall be
based on the excess of (A) the closing price of the Company’s common stock on
October 22, 2009 over, (B) $7.94 (the closing price on October 23, 2008), with
the excess (if any) times (C) 75,000. This payment shall be made in a lump sum
within 5 business days of October 22, 2009. You will be fully vested in this
award upon your acceptance of this position. In the event of a corporate
transaction that constitutes a Change in Control (under the Stock Incentive Plan
and Code Section 409A) the settlement will be based upon the change in control
consideration and shall be settled upon the closing of such transaction.
     All benefits hereunder shall be subject to all applicable tax withholdings
and may be paid by the Company or a related or affiliated entity.
     Please execute below acknowledging your agreement and acceptance of the
terms contained herein.
     I hereby acknowledge and agree to the foregoing terms and conditions:

     
/s/ Ed Tyler
 
Ed Tyler
   
 
   
10/24/08
 
Date
   

 